ORDER

PAULINE NEWMAN, Circuit Judge.
The parties respond to the court’s order to show cause why Robert Fitzpatrick’s petition for review should not be dismissed because he seeks review of a nonfinal Merit Systems Protection Board decision.*
Fitzpatrick and the Board agree that Fitzpatrick’s petition should be dismissed for lack of a final Board decision. Fitzpatrick states that he is concerned about what he may argue in any future petition for review. Fitzpatrick’s concern is unfounded; he may raise issues relating to the Board’s remand order on a subsequent timely petition for review of a final Board decision in this matter.
Accordingly,
IT IS ORDERED THAT:
(1) Fitzpatrick’s petition for review is dismissed.
(2) Each side shall bear its own costs.

 Fitzpatrick’s motions to stay proceedings and extend the due date for the opening brief are moot.